In an action to foreclose a mechanic’s lien, judgment of official referee establishing the mechanic’s lien of the plaintiff in the sum of $1,305.92, together with fifty dollars costs and ten dollars disbursements against the defendants, unanimously affirmed, with costs. *838The evidence establishes the agreement between the parties as modified, and appropriate credits have been allowed the defendants for the items of materials and labor not adequately furnished and performed. Present — Young, Carswell, Davis, Adel and Taylor, JJ.